                 Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 1 of 15



1    MICK LEVIN, ESQ. (AZ SBN 021891)
     micklevin@mlplc.com
2
     MICK LEVIN, P.L.C.
3    3401 N 32nd Street
     Phoenix, AZ 85018
4    Ph: 480-865-3051
     Fx: 800-385-1684
5

6    Angela J. Nehmens (CA SBN 309433)
     To Be Admitted Pro Hac Vice
7    LEVIN SIMES ABRAMS LLP
     1700 Montgomery Street, Suite 250
8
     San Francisco, California 94110
9    Telephone: (415) 426-3000
     Facsimile: (415) 426-3001
10   anehmens@levinsimes.com
11
     Attorneys for Plaintiff
12

13                             IN THE UNITED STATES DISTRICT COURT

14                                    DISTRICT OF ARIZONA
15   Scott Kimmel,                                    Case No.:
16
           Plaintiff,
17                                                    COMPLAINT
     vs.
18
     Samsung SDI Co. Ltd; and Amazon.Com, Inc.;       1. STRICT LIABILITY – DESIGN
19
     Amazon.Com Services, Inc.;                       DEFECT
                                                      2. STRICT LIABILITY – FAILURE TO
20                                                    WARN
           Defendant.
21                                                    3. NEGLIGENCE
                                                      5. BREACH OF IMPLIED WARRANTY
22                                                    OF MERCHANTABILITY
                                                      6. NEGLIGENT MISREPRESENTATION
23                                                    7. VIOLATION OF THE MAGNUSON-
24                                                    MOSS ACT

25                                                    DEMAND FOR JURY TRIAL
26

27

28


                                                  1
                 Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 2 of 15



1
            Plaintiff, Scott Kimmel, by his undersigned attorneys, brings claims against Defendants
2
     Samsung SDI Co. Ltd., a Korean corporation, Amazon.com, Inc., a Washington corporation, and
3
     Amazon.com Services, Inc., a Washington corporation, and alleges as follows:
4

5                                                  PARTIES
6
            1.       Plaintiff, Scott Kimmel, is an individual and is now, and at all time relevant, a
7
     resident of and domiciled in Maricopa County, Arizona.
8
            2.       Defendant Samsung SDI Co. Ltd., (hereinafter “Samsung Korea”) is a South
9
     Korean corporation with its principal place of business at Giheung Headquarters, 150-20,
10
     Gongse-ro Giheung-gu, Yongin-si, Gyeonggi-do. Upon information and belief, Samsung SDI
11
     Co. Ltd. at all times relevant was, authorized to do business in the State of Arizona and was and
12
     is engaged in substantial comings and business activities in Arizona.
13
            3.       Defendant Samsung Korea was and is engaged in the business of manufacturing,
14
     marketing, testing, promoting, selling, and/or distributing lithium-ion batteries, including the
15
     battery that is the subject of this lawsuit (the “Subject Battery”).
16
            4.       Samsung Korea does not maintain any physical presence in the United States. It
17
     has a network of wholly owned subsidiaries in and throughout the United States that work
18
     together to sell various products nationwide.
19
            5.       The instant case involves the explosion of a lithium-ion battery and the subject
20
     battery, and other similar/identical batteries, was advertised, marketed, sold, distributed, and
21
     placed into the stream of commerce through the engagement of the Samsung Defendants and
22

23
     one or more distributors and/or retailers who sell and distribute Samsung products, including the

24   subject battery and similar batteries to consumers.

25          6.       At all pertinent times, Samsung Korea derived substantial revenue from the sale

26   of lithium-ion batteries such as the Subject Battery in the State of Arizona.

27          7.       At all times material hereto, Defendant Amazon.com, Inc., (hereinafter

28   “Amazon”) was a Washington Corporation with its principal place of business located at 410

                                                        2
                   Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 3 of 15



1
     Terry Avenue North, Seattle, Washington. Its registered agent for service is Corporation Service
2
     Company located at 300 Deschutes Way Southwest Suite 304 Tumwater, Washington 98501.
3
              8.       At all times material hereto, Defendant Amazon.com Services, Inc. (hereinafter
4
     “Amazon Fulfillment”) is a Washington Corporation with its principal place of business located
5
     at 410 Terry Avenue North, Seattle, Washington. Its registered agent for service is Corporation
6
     Service Company located at 300 Deschutes Way Southwest Suite 304 Tumwater, Washington
7
     98501.
8
              9.       Defendant Amazon and Defendant Amazon Fulfillment will collectively be
9
     referred to as the “Amazon Defendants.”
10
              10.      The instant case involves the explosion of a lithium-ion battery and the subject
11
     battery, and other similar/identical batteries, was advertised, marketed, sold, distributed, and
12
     placed into the stream of commerce through the engagement of the Samsung Defendant and one
13
     or more distributors and/or retailers who sell and distribute Samsung products, including the
14
     subject battery and similar batteries to consumers.
15
              11.      At all pertinent times, Samsung Defendant derived substantial revenue from the
16
     sale of lithium-ion batteries such as the Subject Battery in the State of Arizona.
17
                                        JURISDICTION AND VENUE
18
              12.      Subject matter jurisdiction in this Court is appropriate because there is complete
19
     diversity and the amount in controversy exceeds seventy-five thousand ($75,000) dollars,
20
     pursuant to 28 U.S.C. § 1332.
21
              13.      This Court has personal jurisdiction over Defendant Samsung SDI Co. Ltd
22
     because of its purposeful, continuous, and systematic contacts with Arizona entities and the
23
     Arizona market, and because its products are sold in and throughout Arizona.
24
              14.      This Court is an appropriate venue for the cause of action because the incident
25
     which caused the injuries to Plaintiff occurred in the State of Arizona and because substantial
26
     acts or omissions took place in this district.
27

28
              15.      This Court has personal jurisdiction over the Amazon Defendants because of their
                                                        3
                Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 4 of 15



1
     purposeful, continuous, and systematic contacts with Arizona entities and the Arizona market.
2
                                           FACTUAL ALLEGATIONS
3
             16.      E-cigarettes, also known as e-cigs, vapes, vape pens, and mods (customizable,
4
     more powerful vaporizers) are battery operated devices that deliver nicotine through flavoring
5
     and other chemicals to users in the form of vapor instead of smoke.1 They were first patented in
6
     2003 and have been available for sale in the United States since 2007.2
7
             17.      E-cigarettes are designed to simulate the act of smoking traditional tobacco,
8
     allegedly with less of the toxic chemicals produced by the burning of tobacco leaves and other
9
     chemicals contained in traditional, combustible cigarettes.3 E-cigarettes offer doses of nicotine
10
     with a vaporized solution, often referred to as “juice,” “e-liquid,” or “pods,” providing a physical
11
     sensation similar to tobacco smoke.
12
             18.      Generally, electronic cigarettes operate the same way regardless of the model in
13
     that they typically consist of at least three (3) component parts: a tank, a battery that works to
14
     heat the juices or e-liquid contained in the tank, and an atomizer that converts the liquid into
15
     vapor that the user inhales.
16
             19.      E-cigarettes differ from traditional cigarettes in a critical way: the e-cigarette is
17
     battery-operated and uses a heating element to produce vapor, and the traditional cigarette has
18
     no electronic component.         While both products may produce a similar physical sensation, e-
19
     cigarettes pose an additional danger - the battery-powered heating element, as well as the battery
20
     itself - that can and have caused explosions, fires, and serious injury.
21
             20.      E-cigarettes are more dangerous than other products that contain lithium batteries
22
     because the e-cigarette is most often designed as a cylindrical device, requiring a lithium-ion
23
     battery of a similar shape. When the device malfunctions or fails, the battery can be shot out
24

25

26   1
       See generally, Electronic Cigarettes, National Institute on Drug Abuse, Rev. March 2018, available at
     https://www.drugabuse.gov/publications/drugfacts/electronic-cigarettes-e-cigarettes.
27   2
       McKenna, L., Electronic Cigarette Fires and Explosions in the United States 2009-2016, U.S. Fire administration,
     July 2017 available at https://www.usfa.fema.gov/downloads/pdf/publications/electronic_cigarettes.pdf
28   3
       See generally, Electronic Cigarettes, National Institute on Drug Abuse, Rev. March 2018, available at
     https://www.drugabuse.gov/publications/drugfacts/electronic-cigarettes-e-cigarettes.
                                                             4
                Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 5 of 15



1
     like a bullet or rocket.4
2
             21.      At least two deaths have been reported in relation to an exploding e-cigarette.5
3
             22.      E-cigarettes have become increasingly popular. They have been marketed as
4
     smoking-cessation aids and as a healthier alternative to traditional tobacco cigarettes. The
5
     selection of products has grown at an extremely rapid rate.
6
             23.      Since their introduction into the United States, sales have risen dramatically from
7
     approximately $20 million in 2008 to $2.5 billion in 2012. Industry experts predict the e-
8
     cigarette industry will become an $85 billion business within a decade and surpass the tobacco
9
     industry.6
10
             24.      In January 2014, there were 466 brands of e-cigarettes and over 7,000 unique e-
11
     cigarette juice flavors available for sale.7
12
             25.      Until recently, e-cigarette marketing has been unfettered and unregulated.
13
     Whereas tobacco advertisements have been banned on radio and television for more than 40
14
     years, no such restrictions have been instituted in the e-cigarette arena.                   Manufacturers,
15
     distributors, and sellers of e-cigarettes therefore reach a broader consumer base than the tobacco
16
     industry and have the freedom to utilize the same marketing tactics previously employed by big
17
     tobacco. Namely, to tout the supposed health benefits of their products absent scientific and
18
     medical data to support such claims; to portray e-cigarette smoking as a harmless pastime on TV,
19
     radio, and in print; capitalize on individuals already addicted to nicotine; and/or encourage
20
     nicotine newcomers (mainly youths and young adults) to pick up the habit.
21
             26.      Despite advertisements that represent e-cigarettes as a healthier alternative to
22
     traditional cigarettes, various articles have concluded that the long-lasting effects of smoking e-
23

24

25

26   4
       United States Fire Administration, Electronic Cigarette Fires and Explosions, October 2012, at p. 5.
     5
       See https://www.washingtonpost.com/health/2019/02/05/vape-pen-kills-man-after-exploding-his-mouth/.
27   6
       Clarke, T., Reports of E-Cigarette Injury Jump Amid Rising Popularity, United States Data Show, Reuters.com,
     April 17, 2012.
28   7
       Zhu, S. H., Sun, J. Y., Bonnevie, E., Cummins, S., Gamst, A., Yin, L., & Lee, M. (2014). Four hundred and sixty
     brands of e-cigarettes and counting: Implications for product regulation. Tobacco Control Act 2014, 23: iii3-iii9.
                                                             5
                Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 6 of 15



1
     cigarette devices are unknown.8
2
             27.      In 2017, the United States Fire Administration characterized the “combination of
3
     an electronic cigarette and a lithium-ion battery” as a “new and unique hazard” because there is
4
     “no analogy among consumer products to the risk of a severe, acute injury presented by an e-
5
     cigarette.”9
6
                                                     The Injury
7
             28.      On or around May 31, 2018, Plaintiff purchased the subject Samsung battery from
8
     Amazon.
9
             29.      On or around August 27, 2018, Plaintiff was on his lunch breach with e-cigarette
10
     mod containing the subject Samsung battery in the pocket of his shorts. Suddenly, and without
11
     warning, Plaintiff felt a sharp, searing pain and saw orange sparks emitting from his pocket onto
12
     his right leg. Plaintiff was able to extinguish the flames that engulfed the lower half of his body
13
     by patting them down with his hand.
14
             30.      Plaintiff went to Abrazo Emergency Department where he was diagnosed and
15
     initially treated for second and third degree burns on his hands and covering forty (40) percent
16
     of his right leg.
17
             31.      Plaintiff was transferred via ambulance to Valleywise Health Burn Center in
18
     Phoenix, Arizona where he was hospitalized for eight (8) days. Plaintiff underwent several
19
     procedures including multiple skin grafts.
20
             32.      Plaintiff spent three (3) weeks at home to recover from his injuries and was
21
     required to wear full length compression garments underneath his clothes.
22
             33.      As a result of the explosion, Plaintiff has prominent scars on his leg that serve as
23
     a constant reminder of this painful incident. Plaintiff is left physical and emotionally scarred
24

25

26   88
       See e.g. National Academies of Sciences, Engineering, and Medicine, Public Health Consequences of E-Cigarettes,
     Washington, DC: The National Academies Press, 2018 (characterizing the use of e-cigarettes on public health as
27   “unknown” and conclusively determining e-cigarette smokers are exposed to potentially toxic substances in addition
     to nicotine).
28   9
       McKenna, L., Electronic Cigarette Fires and Explosions in the United States 2009-2016, U.S. Fire administration,
     July 2017.
                                                             6
              Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 7 of 15



1
     from the burns.
2
                     First Cause of Action Against Defendant Samsung SDI Co., Ltd.
3
                           (Products Liability – Strict Liability—Design Defect)
4
            34.      Plaintiff referrers to each and every preceding paragraph and incorporates those
5
     paragraphs as though fully stated herein.
6
            35.      At all times mentioned herein, Defendants were engaged in the business of
7
     manufacturing, fabricating, designing, assembling, distributing, selling, inspecting, warranting,
8
     wholesaling, supplying, and/or marketing lithium-ion batteries such as the Subject Battery, and
9
     e-cigarette devices or mods (collectively “E-CIG PRODUCTS”).
10
            36.      Defendants placed the Subject Battery for sale with knowledge that it would be
11
     used without inspecting for dangers or defects. Defendants knew or should have known that the
12
     ultimate users or consumers would not or could not inspect these products for dangerous
13
     conditions, and that the detection of such defects and dangers would be beyond the capabilities
14
     of such persons.
15
            37.      Defendants manufactured, fabricated, designed, assembled, distributed, and/or
16
     sold the Subject Battery with defects in both design and manufacturing which made them
17
     dangerous, hazardous and unsafe for their intended use.
18
            38.      The Subject Battery was defective and unreasonably dangerous to the ultimate
19
     users and consumers when sold and distributed by Defendants in the following ways:
20
                  a. The Subject Battery failed to perform as safely as an ordinary consumer would
21
                     expect when used in an intended or foreseeable manner;
22
                  b. The Subject Battery was sold in an unsafe, unreasonably dangerous and defective
23
                     condition such that the battery had an unreasonable propensity to heat and catch
24
                     fire during normal and foreseeable conditions;
25
                  c. The Subject Battery was sold in an unsafe, unreasonably dangerous and defective
26
                     condition such that the battery had an unreasonable propensity to short-circuit and
27
                     explode during normal and foreseeable conditions;
28
                  d. The Subject Battery was defective due to inadequate, or the absence of, warnings
                                                      7
               Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 8 of 15



1
                     or instructions to alert users regarding the hazardous conditions described herein
2
                     and to provide instructions on safe use.
3
             39.     On August 27, 2018, as Plaintiff was using the e-cigarette mod and component
4
     parts, including the Subject Battery, in a reasonably foreseeable and intended manner, the
5
     Subject Battery suddenly exploded, causing severe, painful and permanent injuries to his leg and
6
     hand.
7
             40.     At the time of the incident, the Subject Battery was in substantially the same
8
     condition as when introduced into the stream of commerce by Defendants and were being used
9
     by Plaintiff in a reasonably foreseeable manner.
10
             41.     For the reasons set forth above, the Subject Battery was unreasonably dangerous
11
     to foreseeable users, including Plaintiff.
12
             42.     The risk of danger in the design of the Subject Battery outweighed any benefits
13
     of the design, and safer alternative designs were available at the time of manufacturer and supply.
14
     Therefore, the Subject Battery presented a substantial and unreasonable risk of serious injuries
15
     to users of said products, such as Plaintiff.
16
             43.     The above referenced defects in the Subject Battery were the proximate cause of
17
     the Plaintiff’s injuries and damages.
18
             44.     The above referenced conduct of Defendants, and each of them, was and is
19
     willful, malicious, fraudulent, oppressive, outrageous, and in conscious disregard and
20
     indifference to the safety and health of purchasers, users and consumers of said products,
21
     including Plaintiff. Plaintiff, for the sake of example, and by way of punishing Defendants,
22
     seeks punitive damages according to proof.
23
             WHEREFORE, Plaintiff Scott Kimmel pray judgement against Defendants, and each of
24
     the, as set forth herein.
25
                                 Second Cause of Action Against All Defendants
26
                          (Products Liability – Strict Liability – Failure to Warn)
27
             45.     Plaintiff referrers to each and every preceding paragraph and incorporates those
28
     paragraphs as though fully stated herein.
                                                        8
              Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 9 of 15



1
            46.      Defendants knew or should have known that the Subject Battery would be used
2
     in the manner used by Plaintiff in 2018.
3
            47.      In researching, testing, designing, manufacturing, labeling, selling, distributing,
4
     advertising, promoting, marketing, servicing, and/or supplying E-Cig Products, Defendants, and
5
     each of them, did so in conscious disregard for the safety of the users and consumers of said
6
     products, as well as bystanders and others who would foreseeably come into contact with said
7
     products. Upon information and belief, Defendants, and each of them, had specific prior
8
     knowledge that there was a high risk of injury or death resulting from the use of said products.
9
            48.      Upon information and belief, Defendants, and each of them, were aware that users
10
     of e-cigarettes and related products had no knowledge or information indicating that E-Cig
11
     Products, including the Subject Battery cause serious and life-threatening injury, and Defendants,
12
     and each of them, knew that the users of E-ig Products, like Plaintiff, would assume, and in fact
13
     did assume, that the E-Cig Products were safe, when in fact said products posed an unreasonable
14
     hazard to human life and safety.
15
            49.      An ordinary consumer, such as Plaintiff, would not have recognized the potential
16
     risks and dangers inherent in the Subject Battery, nor would ordinary consumers have the ability
17
     and requisite knowledge to inspect these products for defects and dangers.
18
            50.      Upon information and belief, Defendants, and each of them, intentionally failed
19
     to warn consumers of said risks, and fraudulently, knowingly, consciously and actively
20
     concealed and suppressed said knowledge from users, consumers, and other members of the
21
     general public, including Plaintiff in the following ways:
22
                  a. Defendants never warned Plaintiff that the Subject Battery had the propensity to
23
                     explode or violently fail during its foreseeable and expected use;
24
                  b. Defendants never warned Plaintiff that the subject battery was not designed to be
25
                     used with e-cigarettes or personal vaping devices;
26
                  c. Defendants never warned Plaintiff that the Subject Battery lacked critical safety
27
                     components that are regularly incorporated into other similar batteries.
28
            51.      Upon information and belief, the aforementioned conduct of Defendants, and
                                                       9
              Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 10 of 15



1
     each of them, was motivated by the financial interests of Defendants in the continuing,
2
     uninterrupted manufacture, distribution, supply and sale of said products. In pursuance of said
3
     financial motivation, Defendants, and each of them, consciously disregarded the safety of users
4
     and consumers of said products.
5
            52.     Defendant’s failure to warn Plaintiff of the above referenced known defects and
6
     dangers of the Subject Battery were the proximate cause of the Plaintiff’s injuries and damages.
7
            53.     The above referenced conduct of Defendants, and each of them, was and is
8
     willful, malicious, fraudulent, oppressive, outrageous, and in conscious disregard and
9
     indifference to the safety and health of purchasers, users and consumers of said products,
10
     including Plaintiff. Plaintiff, for the sake of example, and by way of punishing Defendants, seeks
11
     punitive damages according to proof.
12
        WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and each of
13
     them, as set forth herein.
14
                              Third Cause of Action Against All Defendants
15
                                     (Products Liability – Negligence)
16
            54.     Plaintiff refers to each and every preceding paragraph and incorporates those
17
     paragraphs as if fully stated herein.
18
            55.     Upon information and belief, and at all times herein mentioned, Defendants and
19
     each of them, negligently, recklessly and carelessly manufactured, fabricated, designed,
20
     assembled, distributed, sold, inspected, warranted, labeled, marketed and advertised the Subject
21
     Battery that it was dangerous and unsafe for their intended and/or reasonably foreseeable use.
22
            56.     Defendants, and each of them, owed a duty to Kimmel to exercise reasonable care
23
     in the design, manufacture, inspection, distribution and/or sale of the Subject Battery to ensure
24
     that the Subject Battery was safe for their intended and/or reasonably foreseeable use.
25
            57.     Defendants, and each of them, knew or in the exercise of due care should have
26
     known that the Subject Battery would be used without inspection in an unreasonably dangerous
27
     condition and would create a foreseeable risk of harm to users, such as Plaintiff.
28
            58.     Defendants, and each of them, were under a duty to properly and adequately
                                                     10
              Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 11 of 15



1
     instruct, warn and/or sell the Subject Battery in a reasonably safe condition as not to present a
2
     danger to members of the general public who reasonably and expectedly, under ordinary
3
     circumstances, would come into contact with it, including Plaintiff.
4
            59.     Defendants, and each of them, failed to exercise the amount of care in the design,
5
     manufacture, inspection, distribution, and sale of the Subject Battery that a reasonably careful
6
     manufacturer, designer, supplier or seller would have used in similar circumstances to avoid
7
     exposing others to a foreseeable risk of harm.
8
            60.     Defendants, and each of them, knew or reasonably should have known that the
9
     Subject Battery was dangerous or were likely to be dangerous when used or misused in a
10
     reasonably foreseeable manner. Defendants, and each of them, knew or reasonably should have
11
     known that ordinary users, like Plaintiff, would not realize the hazards and risks posed by the
12
     Subject Battery.
13
            61.     Upon information and belief, at the time of the incident, Plaintiff was not aware
14
     that the Subject Battery presented any risk of injury to him, and had not been advised or informed
15
     by anyone that the Subject Battery could explode or otherwise pose a risk to his health and safety.
16
            62.     Defendants, each of them failed to adequately warn purchasers, consumers, and
17
     end user, including Plaintiff, about the severe hazards posed by the Subject Battery and/or
18
     instructed on the safe use of such products. A reasonable manufacturer, distributor, designer,
19
     supplier, or seller under the same or similar circumstances would have warned of the dangers
20
     posed by the Subject Battery, or instructed on the safe use of the Subject Battery.
21
            63.     Defendants, and each of them, negligently provided incorrect and/or inadequate
22
     recommendations, advice, and instruction to Plaintiff regarding the combination and
23
     compatibility of the Subject Battery and its use.
24
            64.     Defendant’s negligence was the proximate case of Plaintiff’s injuries and
25
     damages.
26
            WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and
27
     each of them, as set forth herein.
28
                             Fourth Cause of Action Against All Defendants
                                                         11
               Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 12 of 15



1
                                       (Breach of Implied Warranty)
2
             65.     Plaintiff refers to each and every preceding paragraph and incorporates those
3
     paragraphs by reference as though fully stated herein.
4
             66.     Defendants are, and at all relevant times were, in the business of manufacturing,
5
     distributing, and/or selling electronic cigarette related products, including lithium-ion batteries
6
     such as the one Plaintiff purchased.
7
             67.     At the time Defendants manufactured, marketed, labeled, promoted, distributed
8
     and/or sold the Subject Battery, it knew of the intended use and/or reasonably foreseeable use of
9
     the Subject Battery, knew or had reason to know that Plaintiff would purchase Subject Battery
10
     for the purpose of vaping, and impliedly warranted the Subject Battery to be of merchantable
11
     quality and safe for such use.
12
             68.     Defendants knew or had reason to know that consumers would rely on its skill
13
     and judgment to select or furnish goods for sale that were suitable for that purpose and safe for
14
     such use.
15
             69.     Consumers, like Plaintiff, relied on the skill, judgment, knowledge, and
16
     representations of Defendants, in purchasing and using E-CIG PRODUCTS in the intended
17
     and/or foreseeable manner. As a direct and proximate result of the breach by Defendants,
18
     Plaintiff purchased and used the Subject Battery as intended and/or reasonably foreseeable
19
     manner.
20
             70.     The breach of implied warranty by Defendants was a substantial factor in causing
21
     the injuries to Plaintiff as previously alleged.
22
                    Fifth Cause of Action Against Defendant Samsung SDI Co. Ltd.
23
                                        (Negligent Misrepresentation)
24
             71.     Plaintiff refers to each and every preceding paragraph and incorporates those
25
     paragraphs by reference as though fully stated herein.
26
             72.     Defendants, and each of them, had a duty to be accurate and truthful in
27
     representing to purchasers, consumers and end users, including Plaintiff, that the Subject Battery
28
     was safe and effective for use.
                                                        12
              Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 13 of 15



1
             73.     Defendants, and each of them, failed to exercise ordinary care in making
2
     representations concerning safety of the Subject Battery while they were involved in the research,
3
     design, manufacture, sale, testing, quality assurance, quality control, and distribution of the
4
     Subject Battery because Defendants, and each of them, misrepresented the risks associated with
5
     the Subject Battery.
6
             74.     Defendants, and each of them, breached their duty to consumers, including
7
     Plaintiff, in representing that Subject Battery was safe for their intended and/or reasonably
8
     foreseeable use.
9
             75.     Upon information and belief, and at all relevant times herein, Defendants , and
10
     each of them, made the aforementioned representations with actual and/or constructive
11
     knowledge that the Subject Battery had been insufficiently tested, or had not been tested at all,
12
     for safety when used as intended or in a reasonably foreseeable manner.
13
             76.     Upon information and belief, and at all relevant times, Defendants, and each of
14
     them, intended that consumers, including Plaintiff, rely on the aforementioned representations,
15
     and Plaintiff did in fact rely on the aforementioned representations by Defendants.
16
             77.     As a direct and proximate result of the negligent representation by Defendants,
17
     and each of them, Plaintiff purchased and used the Subject Battery as intended and/or reasonably
18
     foreseeable, which directly and proximately caused Plaintiff’s injuries as previously alleged.
19
     The negligent representation by Defendants, and each of them, was a substantial factor in causing
20
     the injuries to Plaintiff as previously alleged.
21
             WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and each
22
     of them, as set forth herein.
23
                    Sixth Cause of Action Against Defendant Samsung SDI Co. Ltd.
24
                                     (Violation of the Magnuson-Moss Act)
25
             78.     Plaintiff refers to each and every preceding paragraph and incorporates those
26
     paragraphs by reference as though fully stated herein.
27
             79.     The subject batteries are “consumer products” as defined in 15 U.S.C. § 2301 (1).
28
             80.     Plaintiff Scott Kimmel is a “consumer” as defined in 15 U.S.C. § 2301(3).
                                                        13
                Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 14 of 15



1
               81.   The Defendants are “suppliers” and “warrantors” as defined in 15 U.S.C. § 2301
2
     (4) and (5).
3
               82.   The defective batteries’ implied warranties are covered under 15 U.S.C. §2301(7).
4
               83.   The Defendants breached implied warranties by: (a) designing, manufacturing,
5
     and selling to Plaintiff, defective and unsafe batteries; (b) providing lithium-ion batteries that
6
     are not merchantable and not fit for their ordinary purpose of safely using an e-cigarette because
7
     the batteries present an unreasonable risk of thermal runaway and explosions; and (c) not
8
     incorporating safety measures to eliminate the identified defects.
9
               84.   At the time Defendants manufactured, sold, distributed, and/or placed the
10
     batteries into the stream of commerce, Defendants knew or should have known that the batteries
11
     had an inherently defective design that posed a unique risk of catching fire, thermal runaway,
12
     and/or explosion.
13
               85.   Defendants breached their implied warranty of the merchantability by selling,
14
     manufacturing, distributing, supplying, and/or placing into the stream of commerce the
15
     defective battery and failing to replace the defective battery within a reasonable time and without
16
     charge.
17
               86.   As a result of the foregoing, Plaintiff has suffered damages.
18
               87.   The Defendants’ breach was the proximate cause of Plaintiffs’ injuries and
19
     damages.
20
               WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and
21
     each of them, as set forth herein.
22
                                          PRAYER FOR RELIEF
23
               WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
24
     follows:
25
               1.    For Plaintiff’s general damages according to proof;
26
               2.    For Plaintiff’s medical and related expenses according to proof;
27
               3.    For Plaintiff’s loss of income according to proof;
28
               4.    For punitive damages according to proof;
                                                      14
      Case 2:20-cv-01998-SMB Document 1 Filed 10/15/20 Page 15 of 15



1
     5.   For Plaintiff’s prejudgment interest according to proof, pursuant to Arizona
2
          Revised Statute § 44-1201;
3
     6.   For Plaintiff’s costs of suit herein; and
4
     7.   For such other and further relief as this Court deems just and proper.
5

6
          Dated: October 15, 2020                        Respectfully submitted,
7

8
                                          MICK LEVIN, P.L.C.
9                                         /s/ Mick Levin
10                                        Mick Levin
                                          3401 N 32nd Street
11                                        Phoenix, AZ 85018
12                                        Angela J. Nehmens (CA SBN 309433)
13                                        To Be Admitted Pro Hac Vice
                                          1700 Montgomery Street, Suite 250
14                                        San Francisco, California 94110
15                                        Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            15
